J-S15042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RUBEN RODRIGUEZ                            :
                                               :
                       Appellant               :   No. 270 EDA 2020

        Appeal from the Judgment of Sentence Entered August 23, 2019
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005455-2018

BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED NOVEMBER 10, 2022

       Ruben Rodriguez (“Rodriguez”) appeals from the judgment of sentence

imposed following his convictions for attempted murder, conspiracy to commit

aggravated assault, persons not to possess a firearm,1 and related offenses.

We affirm.

       The trial court provided the following factual and procedural history:

             [Rodriguez]     and     co-defendant,      Joshua     Martinez
        [(“Martinez”),] and several other individuals, were associated with
        a gang called, “GMO,” or “Gang Members Only.” Martinez and
        [Rodriguez] self-promoted their affiliations with GMO on social
        media and wore items of clothing that displayed the “GMO” logo.
        GMO is associated with narcotics distribution and firearms
        offenses in specific areas of Philadelphia, and pictures on their
        various social media showed that members of GMO are known to
        carry fanny packs wherein they conceal firearms.

             On July 20, 2017, a corner store surveillance system
        captured a shooting at Lawrence and Indiana St[r]eets in
____________________________________________


1   See 18 Pa.C.S.A. §§ 901, 903, 6106(a)(1).
J-S15042-22


     Philadelphia where [Rodriguez,] . . . Martinez, and several other
     known GMO associates can be seen walking around the corner
     store, apparently waiting for something.          Video surveillance
     showed [Rodriguez] and his associates, wearing fanny packs, walk
     up Indiana Avenue[,] and when a specific car drives down the
     block, [Rodriguez] and Martinez pull out guns from their fanny
     packs and begin firing at the car as it drives down Indiana Avenue.
     The video shows Martinez kneeing down in the middle of the street
     and firing numerous shots at the car while [Rodriguez] stood in
     front of [] Martinez, also firing numerous times. [During the
     shooting, a sixteen-year-old boy in a moving vehicle was struck
     in the back.] Firearms examinations show that some of the
     cartridge casings found at the scene of the shooting were fired
     from the same gun as recovered for a subsequent shooting
     committed by [] Martinez on August 17, 2017, and other casings
     were fired from a gun recovered by police officers following their
     arrest of [Rodriguez] on September 1[3], 2017[] for a [probation
     or] parole violation.

           [More s]pecifically, on September 13, 2017, Philadelphia
     Police Officers, including Officer John Seigafuse, were patrolling in
     an unmarked police vehicle when they observed [Rodriguez]
     walking down the street with a fanny pack. The officers, who knew
     [Rodriguez] to be a member of GMO, and therefore likely to be
     carrying a gun in his fanny pack, also had information that [he]
     had an open arrest warrant for a violation of probation [or parole].
     The officers followed [Rodriguez] into a store, detained [him,] and
     then placed him into custody[,] for the open warrant. They then
     found a firearm in his fanny pack during a pat down search for
     weapons.      Subsequent firearms examinations and casings
     confirmed the gun recovered from [Rodriguez] on September 13,
     2017 had fired shots during the July 20, 2017 shooting. . ..
     Martinez was also subsequently arrested, and the gun recovered
     on his person also matched shell casings from the July 20, 2017
     shooting. Both [Rodriguez] and Martinez were charged in the July
     20, 2017 shooting.

                                   ****

           Prior to trial, [Rodriguez] filed a motion to suppress the
     firearm recovered from [his] fanny pack[,] arguing that the police
     officers involved lacked probable cause to arrest and search [him]
     and his belongings. On December 10, 2018, th[e trial c]ourt held
     a hearing on [Rodriguez’s] motion.          At this hearing, the


                                     -2-
J-S15042-22


     Commonwealth offered the testimony of . . . Officer [] Seigafuse,
     who recovered the gun used in the July 20, 2017 shooting.

                                   ****

           [At the suppression hearing,] Officer Seigafuse testified that
     he had known [Rodriguez] for the last ten [years] of his
     thirteen[-]year career as a police officer, and had known
     [Rodriguez] to be a member of the GMO . . . gang located in the
     25th police district where he patrolled. Officer Seigafuse testified
     that he had known . . . Martinez to also be a member of GMO. He
     had seen both defendants on social media wearing GMO apparel
     and fanny packs. Further, Officer Seigafuse testified that he was
     aware of a shooting that had occurred in the high drug area of
     Lawrence and Indiana Streets where both defendants and other
     members of GMO had been seen. Officer Seigafuse had seen
     video of the July 20, 2017 daytime shooting and he observed and
     identified both defendants on the video pulling guns from their
     fanny packs and firing their guns at a passing car.

           Subsequent to his review of the surveillance video, Officer
     Seigafuse was contacted by Detective Martin Sherron of East
     Detectives and advised that there was an active warrant [for
     Rodriguez] for either a parole or probation violation. Officer
     Seigafuse testified that about a month later, on September 13,
     2017, he was on patrol in an unmarked but known police vehicle
     in the area of Howard and Cambria Streets when he observed
     [Rodriguez] walking towards the direction of his patrol vehicle.
     [Rodriguez] looked in the direction of the unmarked patrol car and
     immediately went inside a corner store.          Officer Seigafuse
     observed [Rodriguez] wearing a fanny pack around his shoulder
     as he entered the store. Officer Seigafuse and his partner exited
     their vehicle and followed [Rodriguez] into the store. When they
     entered the store, [Rodriguez] was at the counter and he
     immediately put his hands into the air and stated, “You got me,
     I’m not resisting, just take it.” Officer Seigafuse’s partner then
     took the fanny pack off [Rodriguez’s] shoulder and “touched it”
     for a few seconds[,] and then “shook his head” at Officer Seigafuse
     [to indicate] that there was a gun inside the fanny pack.
     [Rodriguez] was then placed under arrest for violation of parole
     or probation[,] and his fanny pack was searched both as incident
     to the arrest and to make certain that [Rodriguez] did not have a
     weapon on him during transport following the arrest. [During the



                                    -3-
J-S15042-22


     search, officers found and seized] a handgun used in the July 20,
     2017 shooting . . ..

           Further, at the suppression hearing, [the parties] stipulated
     that[,] if called to testify[,] Detective [] Sherron would testify that
     he received information from [Rodriguez’s] parole agent that
     [Rodriguez] had an active warrant for a probation or parole
     violation[,] and that he forwarded that information to Officer
     Seigafuse prior to [Rodriguez’s] September 13, 2017 arrest . . ..
     [Following the hearing, the trial court denied suppression.]

                                       ****

          The Commonwealth [then] filed a motion to consolidate
     [Rodriguez’s] charges from the July 20, 2017 shooting with those
     of Martinez from the July 20, 2017 and August 17, 2017 shootings.
     Th[e trial c]ourt . . . granted the Commonwealth’s [motion,] and
     [Rodriguez] and . . . Martinez were brought to trial together . . ..

                                       ****

           Prior to trial, th[e trial c]ourt granted [Rodriguez’s] request
     that Officer Seigafuse [be precluded from] testify[ing] that he
     recognized [Rodriguez] as someone who frequented a known drug
     corner[,] [and instead permitted Officer Seigafuse to testify] only
     that he had known             [Rodriguez] from his patrolling the
     neighborhood. Since [Rodriguez’s] identity . . . as [one of] the
     shooters in the July 20, 2017 [incident] was [at] issue, Officer
     Seigafuse’s ability to recognize and identify [Rodriguez] from the
     July 20, 2017 video surveillance was critical to the
     Commonwealth’s case. However, th[e trial c]ourt found that
     raising [Rodriguez’s] possible involvement with [prior] drug
     activity would unfairly prejudice him while he sat trial on
     firearms[-]related charges[,] [which is why the court] thus
     precluded [Officer Seigafuse] from testifying as to [Rodriguez’s]
     frequenting [a] known drug corner.

                                       ****

          On the second day of trial, [Officer] Seigafuse[] testified that
     he [knew] [Rodriguez, who was] seated in the courtroom[,] since
     he was a teenager[, from] the corner of 5th and Westmoreland
     Streets, which [Officer Seigafuse] then testified to was “at the
     time the busiest drug corner in Kensington.” . . . Counsel for

                                      -4-
J-S15042-22


      [Rodriguez] objected to this testimony and requested that a
      mistrial be declared . . .. Th[e trial c]ourt then dismissed the
      members of the jury and[,] with only counsel and defendants
      present, asked Officer Seigafuse if he was “told not to say
      anything about drugs or drug corners when you were testifying
      about how you knew the defendant?” to which the officer
      responded[,] “No.”     [The prosecutor later corroborated the
      officer’s response.]

           Th[e c]ourt then permitted counsel to make appropriate
      argument on the motion for mistrial and held the matter under
      advisement until the following day when th[e c]ourt, in an effort
      to be very protective of the defendants’ rights to a fair trial,
      granted the defendants’ requests and granted a mistrial, rather
      than opting to give the jury a curative instruction.

            However, prior to trial restarting, [Rodriguez] made an oral
      motion to th[e c]ourt to dismiss the case on the grounds of double
      jeopardy contending that there was prosecutorial misconduct
      which resulted in Officer Seigafuse’s testimony regarding his
      knowledge of [Rodriguez] from a known drug corner. Th[e trial
      c]ourt, in denying [Rodriguez’s] motions to dismiss, made specific
      findings on the record that there was “no prosecutorial misconduct
      in any way either on behalf of the prosecutor or the police office.”

                                      ****

             [At the conclusion of Rodriguez’s] and . . . Martinez’s new
      trial[,] [the] jury . . . convict[ed] [Rodriguez] of the crimes as
      previously set forth herein.

                                      ****

            [The trial court later sentenced Rodriguez] to [consecutive
      standard-range sentences of eleven to twenty-two years for
      attempted murder; six to twelve years for conspiracy to commit
      aggravated assault; and five to ten years for persons not to
      possess a firearm, for an aggregate] term of [twenty-two] to
      [forty-four] years’ incarceration . . ..

Trial Court Opinion, 7/12/21, at 2-4, 8-10, 12-13 (footnotes, citations to the

record, and unnecessary capitalization omitted; paragraphs re-ordered for



                                     -5-
J-S15042-22



clarity). Rodriguez filed a timely post-sentence motion on August 30, 2019,

which was denied by operation of law on December 30, 2019.2 Rodriguez filed

a timely appeal and both he and the trial court complied with Pennsylvania

Rule of Appellate Procedure 1925.

       Rodriguez raises the following issues for our review:

       1. Did the trial court erred [sic] in denying [Rodriguez’s] motion
          to dismiss/bar a re-trial [sic], based upon double jeopardy, as
          a result of intentional prosecutorial misconduct?

       2. Did the trial court commit[] reversible error by granting the
          Commonwealth’s motion to consolidate the shooting case
          against . . . Martinez with this case against [Rodriguez]?

       3. Did the trial court abuse[] [its] discretion by sentencing
          [Rodriguez] to an unduly harsh and excessive sentence?

Rodriguez’s Brief at 8 (unnecessary capitalization omitted).

       Rodriguez first argues that the trial court erred in denying his motion to

dismiss the prosecution and bar retrial under the double jeopardy clause of

the Pennsylvania Constitution. Our standard and scope of review are well-

settled:

             An appeal grounded in double jeopardy raises a question of
       constitutional law. This [C]ourt’s scope of review in making a
       determination on a question of law is, as always, plenary. As with
       all questions of law, the appellate standard of review is de novo[.]
       To the extent that the factual findings of the trial court impact its

____________________________________________


2 Rodriguez’s motion was denied by operation of law after 120 days, which fell
on Saturday, December 28, 2019. See Pa.R.Crim.P. 720(B)(a); 1 Pa.C.S.A.
§ 1908. We note that the order denying Rodriguez’s motion by operation of
law is dated January 7, 2020 on the official docket. Rodriguez’s notice of
appeal, dated January 10, 2020, is timely, regardless. See Pa.R.A.P. 903(a).

                                           -6-
J-S15042-22


      double jeopardy ruling, we apply a more deferential standard of
      review to those findings.

             Where issues of credibility and weight of the evidence are
      concerned, it is not the function of the appellate court to substitute
      its judgment based on a cold record for that of the trial court. The
      weight to be accorded conflicting evidence is exclusively for the
      fact finder, whose findings will not be disturbed on appeal if they
      are supported by the record.

Commonwealth v. Sanchez, 262 A.3d 1283, 1288-89 (Pa. Super. 2021)

(internal citations and brackets omitted).     While our review is not “blindly

deferential” to the trial court’s credibility determinations, we nevertheless

recognize that “[a] fact-finder who hears witness testimony first-hand is able

to take into account not only the words that are spoken and transcribed, but

the witnesses’ demeanor, tone of voice, mannerisms, and the like.”

Commonwealth v. Johnson, 231 A.3d 807, 818 (Pa. 2020) (internal

citations omitted).

      This Court has recently set forth the current state of the law on this

issue as follows:

             It has long been the case under both state and federal law
      that a subsequent trial is prohibited when a mistrial resulted from
      prosecutorial overreaching in the form of intentional misconduct
      designed to provoke a mistrial. In Commonwealth v. Smith, []
      615 A.2d 321 ([Pa.] 1980), our Supreme Court ruled that
      Pennsylvania’s constitution provides more extensive double
      jeopardy protections than its federal counterpart, holding that a
      retrial is impermissible “not only when prosecutorial misconduct
      is intended to provoke the defendant into moving for a mistrial,
      but also when the conduct of the prosecutor is intentionally
      undertaken to prejudice the defendant to the point of the denial
      of a fair trial.” Id. at 325. Nonetheless, “Smith did not create a
      per se bar to retrial in all cases of intentional prosecutorial
      overreaching. Rather, the Smith court primarily was concerned

                                      -7-
J-S15042-22


     with prosecution tactics, which actually were designed to demean
     or subvert the truth seeking process.” Commonwealth v.
     Lambert, 765 A.2d 306, 327 (Pa.[] Super. 2000) (cleaned up).

           Our High Court in Johnson again augmented the prevailing
     law, ruling that the Pennsylvania constitution’s double jeopardy
     protections also prohibit retrial if the prosecution acted recklessly.
     Specifically, the Johnson Court held:

               Under Article I, Section 10 of the Pennsylvania
        Constitution, prosecutorial overreaching sufficient to invoke
        double jeopardy protections includes misconduct which not
        only deprives the defendant of his right to a fair trial, but is
        undertaken recklessly, that is, with a conscious disregard
        for a substantial risk that such will be the result. This, of
        course, is in addition to the behavior described in Smith,
        relating to tactics specifically designed to provoke a mistrial
        or deny the defendant a fair trial.

     Johnson, supra at 826 (citation and emphasis omitted).
     However, the Court made it clear that it is still true that not every
     instance of error by the Commonwealth requires a finding that
     retrial is barred:

              In reaching our present holding, we do not suggest
        that all situations involving serious prosecutorial error
        implicate double jeopardy under the state Charter. To the
        contrary, we bear in mind the countervailing societal
        interests . . . regarding the need for effective law
        enforcement, and highlight again that, in accordance with
        long-established double-jeopardy precepts, retrial is only
        precluded where there is prosecutorial overreaching –
        which, in turn, implies some sort of conscious act or
        omission.

     Id. at 826 (citation omitted, emphasis in original).

           The Court explained that prosecutorial overreaching is
     conduct that reflects a fundamental breakdown in the judicial
     process where “the prosecutor, as representative of an
     impartial sovereign, is seeking conviction at the expense of
     justice.”   Id.    While the “overreaching prerequisite” was
     abandoned in federal jurisprudence, it remains “firmly
     entrenched” in Pennsylvania's double jeopardy law.

                                     -8-
J-S15042-22


Commonwealth v. Krista, 271 A.3d 465, 469–70 (Pa. Super. 2022), appeal

denied, 101 WAL 2022 (Pa. Sept. 27, 2022) (some citations omitted, emphasis

in original).

      Rodriguez maintains the trial court issued a pretrial order precluding

Officer Seigafuse from testifying that he knew Rodriguez from prior experience

patrolling “one of the busiest drug corners in Kensington.” Rodriguez’s Brief

at 15. Rodriguez asserts that the Commonwealth was obliged to advise Officer

Seigafuse not to testify to drug activity in Kensington, therefore, the

Commonwealth “flagrantly, or at the very least recklessly, prejudiced [him]

to the point of depriving him of a fair trial.” Id. at 19. Rodriguez argues that

the trial court, despite granting his motion for a new trial, erred in denying his

motion to bar prosecution under the double jeopardy clause.

      The trial court considered Rodriguez’s argument and rejected it. As the

court explained:

             In the instant matter, in stark contrast to Johnson, supra,
      this [c]ourt found that, at best, the prosecutor made a mistake in
      not preparing her witness, namely, Officer Seigafuse, to testify
      that he knew and recognized [Rodriguez] from the area he patrols
      rather than from a known drug corner. Further, this [c]ourt found
      that even had the prosecutor [not] advised the officer as to this
      [c]ourt’s preclusion [o]rder[,] and the officer then testified as to
      his knowledge of [Rodriguez] from a known drug corner, that it
      was done mistakenly and not purposely. In so doing, this [c]ourt
      made the following specific finding: “I believe it was completely
      inadvertent. The officer was testifying based upon his actual
      knowledge of where he saw the defendants in terms of being able
      to understand how he could identify them.”

            As this [c]ourt stated on the record both immediately after
      the officer’s improper testimony and following a post-trial hearing

                                      -9-
J-S15042-22


      on [Rodriguez’s] motion to bar retrial, this mistake could have
      been prevented, but that does not make it reckless or intentional
      or an attempt to deny [him] a fair trial.        There was no
      overreaching. There was no recklessness. There was no attempt
      to disadvantage [Rodriguez] or compel him to seek a mistrial.
      Unlike in Johnson, there was no need for overreaching and no
      attempt to do so.

            []The Commonwealth’s errors in this case were negligent
      rather than reckless or intentional. Thus, . . . the proper remedy
      for the Commonwealth’s negligence was not to bar retrial but to
      order a new trial. The trial court properly denied [Rodriguez’s]
      claim of double jeopardy.

            For all the above reasons, this [c]ourt properly denied
      [Rodriguez’s] request to bar prosecution on the grounds of double
      jeopardy.

Trial Court Opinion, 7/12/21, at 19-20 (indentation and some citations and

quotations omitted).

      Initially, we discern no basis for disturbing the trial court’s finding that

the Commonwealth did not intentionally or recklessly deny Rodriguez a fair

trial but was instead negligent in its witness preparation.             Following

Rodriguez’s motion for a mistrial, the Commonwealth explained that it had not

understood the trial court’s ruling to preclude generalized reference to Officer

Seigafuse’s familiarity with the neighborhood based on drug activity occurring

there:

            []I would just like to clarify, in my conversations with
      counsel about what it is that Officer Seigafuse was going to testify
      and his sort of scope of knowledge, there was never either an
      agreement or a request about not saying what Officer Seigafuse
      did in his current position for which he has held for the last nine
      [years] in the [Narcotics Enforcement Team (“NETS”)] Unit, but
      also they never asked me that he couldn’t say anything about
      drugs or what it is that he does in terms of his surveillances

                                     - 10 -
J-S15042-22


     because that is what he does and how it is that he is able to be in
     all of these places and he doesn’t just patrol, he observes people
     and interactions because he’s also having to testify about the
     connections between these individuals.

           So if there was ever a request to not mention drugs or drug
     dealing or anything with regard to NETS[,] I would have instructed
     him to that[,] but he was never instructed to not mention any of
     those things because we never had a conversation that was
     specific to him not testifying to what he does for the police
     department.

N.T., 3/28/19, at 140-41. We also observe the Commonwealth additionally

represented that Officer Seigafuse’s further testimony would cure any adverse

inferences the jury might make because he would testify:

            [H]e is not somebody who has seen [the defendants] deal
     drugs, he’s not arrested them for dealing drugs. He’s out there
     all the time conducting surveillances for drug dealing and he has
     never seen them deal drugs. If that is not actually showing how
     much that they don’t deal drugs, I don’t know what is, because
     he’s surely arrested tons and tons and tons of people for selling
     drugs and has arrested [those people].

Id. at 139-40.

     Our review, based on this record, discloses no reason to disturb the trial

court’s credibility determination about the Commonwealth’s lack of intention

to disadvantage Rodriguez or compel him to seek a retrial. See Krista, 271

A.3d at 473 (noting that a “prompt concession [of] err[or] and desire to

mitigate the damage, if anything, militates against deeming the misconduct

sufficient to bar retrial”); see also Johnson, 231 A.3d at 818 (observing that

the fact-finder is best situated to make credibility determinations). As the

Commonwealth’s misconduct is not an “act of deliberate or reckless


                                    - 11 -
J-S15042-22


overreaching,” but rather an isolated incident, the law does not require that

retrial be barred. See Krista, 271 A.3d at 474 (stating that, under Johnson,

“retrial should be barred when the prosecutor’s misconduct is an act of

deliberate or reckless overreaching and not an isolated incident”); see also

Sanchez, 262 A.3d at 1294 (providing that the remedy for negligent

prosecutorial misconduct is retrial, not dismissal on double jeopardy grounds).

Accordingly, Rodriguez is due no relief.

      In his second issue, Rodriguez argues the trial court erred in granting

the Commonwealth’s motion to consolidate his case with those of his co-

defendant Martinez.     Whether to grant a motion to consolidate separate

indictments is within the “sole discretion of the trial court[,] and such

discretion will be reversed only for a manifest abuse of discretion or prejudice

and clear injustice to the defendant.” Commonwealth v. Ferguson, 107

A.3d 206, 210 (Pa. Super. 2015) (internal citations and quotations omitted).

The appellant bears the burden of establishing prejudice.          See id.   “The

[appellant] must show real potential for prejudice and not mere speculation.

The mere fact that a co-defendant might have a better chance of acquittal if

tried separately” is insufficient.    Commonwealth v. Patterson, 546 A.2d

596, 599–600 (Pa. 1988) (internal citations omitted).

      Pennsylvania    Rule   of      Criminal    Procedure   582(A)(2)   provides:

“Defendants charged in separate indictments or informations may be tried

together if they are alleged to have participated in the same act or transaction


                                        - 12 -
J-S15042-22


or in the same series of acts or transactions constituting an offense or

offenses.”   Our Supreme Court has previously held that “[j]oint trials are

advisable when the defendants face conspiracy charges and where the

multiple charges demonstrate a logical connection between the defendants

and the various crimes charged.” Commonwealth v. Paolello, 665 A.2d

439, 451 (Pa. 1995) (internal citations omitted); accord Commonwealth v.

Payne, 760 A.2d 400, 404 (Pa. Super. 2000) (stating that “[w]here

defendants are charged with conspiracy, there is a strong preference for joint

rather than separate trials”). As our Supreme Court has further explained,

      [t]he general policy of the law is to encourage joinder of offenses
      and consolidation of indictments when judicial economy can
      thereby be effected, especially when the result will be to avoid the
      expensive and time-consuming duplication of evidence. Joint
      trials are, in fact, advisable where, as here, conspiracy is charged.
      But the interest in judicial economy must be balanced against the
      need to minimize the prejudice that may be caused to a defendant
      by consolidation. In determining whether the trial judge abused
      his discretion, the critical factor is whether the accused has been
      prejudiced by the trial court’s decision.

Patterson, 546 A.2d at 600 (internal citations omitted). Lastly, juries are

presumed to follow the trial court’s instructions.    See Commonwealth v.

Mollett, 5 A.3d 291, 313 (Pa. Super. 2010).

      Rodriguez argues the trial court erred in consolidating his case with the

case against Martinez stemming from the latter’s involvement in the August




                                     - 13 -
J-S15042-22


2017 shooting.3 According to Rodriguez, the “joint trial was unduly prejudicial

to [him] as the jury was exposed to a separate violent crime involving the co-

defendant[,] rendering it incapable for the jury to separate the cases[,] and

therefore[] deprived him of a fair trial.” Rodriguez’s Brief at 20. Rodriguez

argues that there is no basis on which evidence of Martinez’s other shooting

would be admissible in a separate trial for Rodriguez. See id. at 23-24. He

maintains that the evidence against Martinez for the August 2017 shooting

“compelled a determination of [Rodriguez’s] guilt in view of evidence that

[Martinez] had committed another shooting unrelated to [Rodriguez].” Id. at

23-24.

       The trial court considered Rodriguez’s arguments and concluded they

merited no relief:

             The cases before th[e c]ourt . . . were consolidated because
       they shared common issues of law and fact. Joinder was granted
       to conserve judicial resources and prevent duplicative evidence
       from being presented at separate trials. In deciding whether to
       consolidate the case of [Rodriguez] with those of Martinez, th[e
       c]ourt conducted a thorough review of the evidence and assessed
       the proximity between [Rodriguez’s] crimes and those of Martinez,
       including the circumstances surrounding the crimes, and whether
       evidence of the other crime was needed to rebut the defendant’s
       assertion of accident, mistake, lack of intent, or self-defense.

             The evidence surrounding both shootings, the first involving
       both [Rodriguez] and . . . Martinez[,] and the second involving
       Martinez and other members of the GMO, were relevant and
       admissible, as they showed identity of the shooters . . .. This
____________________________________________


3 We observe that Rodriguez does not allege the trial court erred in
consolidating his case with Martinez’s case concerning the July 2017 shooting.
See Rodriguez’s Brief at 20.

                                          - 14 -
J-S15042-22


      evidence, combined with the facts of the case, the police
      investigations, and the witnesses, were intertwined between the
      two defendants, as both shootings were related to GMO gang
      related retaliatory shootings. The surveillance video shown to the
      jury indicated that both [Rodriguez] and Martinez were involved
      in the July 20, 2017[] shooting. The shell casings found at that
      scene were later found to come from both the gun found on
      [Rodriguez] following his September 1[3], 201[7] arrest and the
      gun found on Martinez following his arrest.

                                    ****

            Moreover, it was in the clear interest of judicial economy as
      set forth in Rule 582 to grant Joinder. [Rodriguez] in this case
      claims he was unfairly prejudiced by the evidence presented to
      the    jury against his co-defendant, [] Martinez.         However,
      [Rodriguez] was not unfairly prejudiced because these incidents
      were capable of separation by the jury. Further, the probative
      value of the joined evidence significantly outweighed any
      prejudice against [him].

Trial Court Opinion, 7/12/21, at 6-7 (internal citations and quotations

omitted).

      Following our review, we discern no basis for disturbing the trial court’s

discretionary ruling. As the court noted, Rodriguez and Martinez were charged

with conspiracy arising from their participation in the July 2017 shooting. See

Paolello, 665 A.2d at 451 (stating that joint trials are preferred where co-

defendants are charged with conspiracy); see also Payne, 760 A.2d at 404

(noting the “strong preference” for joint trials when co-defendants are charged

with conspiracy).    The evidence against Martinez presented in the case

concerning the August 2017 shooting was relevant and admissible to prove

his identity in the July 2017 shooting, given, for example, that some cartridges

from the July shooting match those recovered from the August shooting.

                                     - 15 -
J-S15042-22


Furthermore, the trial court properly instructed the jury that the evidence

against Martinez for the August 2017 shooting was only admitted against

Martinez and that it was not to be used against Rodriguez, though the jury

could consider evidence across the cases to the extent that it was relevant to

proving each defendant’s identity:

            You must keep in mind that although these cases are being
      tried together, you, the jury, must make separate and
      independent evaluations of the evidence against each defendant.

                                     ****

             You may not find either defendant guilty simply because he
      is being tried for more than one crime. You may not consider any
      evidence presented against either defendant as tending to show
      the defendant is a person of bad character. You may not consider
      the consolidation or joinder of these cases for any purpose in your
      deliberations.

            Instead, you must separate the evidence presented during
      the trial regarding each crime as it relates to each defendant
      during your deliberations.

            However, you may consider the evidence against each
      defendant in each incident for one specific purpose. You may, if
      you choose, consider the evidence presented at trial to determine
      whether such evidence tends to prove the identity of either one
      of the defendants during any of the incidents for which they have
      been charged.

N.T., 4/9/19, at 33-35.

      As explained above, the jury is presumed to follow the court’s

instructions.   Mollett, 5 A.3d at 313.       Moreover, and most importantly,

Rodriguez has failed to show that he suffered any prejudice resulting from the

consolidation. Rodriguez argues that the evidence of Martinez’s involvement


                                     - 16 -
J-S15042-22


in the August 2017 shooting “compelled a determination” of Rodriguez’s guilt

in the July 2017 shooting.         However, the record shows the jury carefully

weighed the evidence and applied the law: The jury began deliberations on

April 9, 2019 and did not reach a verdict until April 11, 2019. During this

time, the jury asked several questions, including, inter alia: clarification about

the definition of “transfer of intent,” and to which charges it applies; further

explanation about conspiracy liability; and a request to view the video footage

from the July 2017 shooting “more than one time.” See N.T., 4/10/19, at 3-

4, 9, 25.     Because the record does not support Rodriguez’s boilerplate

assertion of prejudice, his claim that the trial court abused its discretion

warrants no relief. See Patterson, 546 A.2d at 600 (stating, “In determining

whether the trial judge abused his discretion, the critical factor is whether the

accused has been prejudiced by the trial court’s decision”).4

       Rodriguez argues in his third issue that the trial court abused its

discretion by imposing an “unduly harsh and manifestly excessive sentence.”

Rodriguez’s Brief at 27. A challenge to the discretionary aspects of a sentence

does not entitle an appellant to review as of right. See Commonwealth v.



____________________________________________


4 Contra Rodriguez’s Brief at 25 (citing Commonwealth. v. Brookins, 10
A.3d 1251, 1254 (Pa. Super. 2010) (concluding the trial court erred in denying
Brookins’s severance motion where her possession with intent to deliver, and
related charges, stemmed from a drug trafficking ring in which she and her
co-defendants participated, notwithstanding that her conduct bore “no
relationship to the planning and execution of [an] attempted kidnapping and
robbery” committed by her co-defendants with whom she was jointly tried)).

                                          - 17 -
J-S15042-22


Moury, 992 A.2d 162, 170 (Pa. Super. 2010). Rather, such a challenge must

be considered a petition for permission to appeal. See Commonwealth v.

Christman, 225 A.3d 1104, 1107 (Pa. Super. 2019). Before reaching the

merits of a discretionary sentencing issue,

      [w]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
      [see] Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, [see] 42 Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (internal citation and brackets omitted).

      Here, Rodriguez timely appealed his judgment of sentence and included

a Rule 2119(f) statement in his brief.    Rodriguez also filed a timely post-

sentence motion alleging his sentence was unreasonable. See Post-Sentence

Motion, 8/30/19, at ¶ 3. Having determined that Rodriguez preserved his

issue for our review, we must next review his Rule 2119(f) statement to

determine whether he has raised a substantial question that the sentence

appealed from is not appropriate under the Sentencing Code.

      In his Rule 2119(f) statement, Rodriguez argues the trial court abused

its discretion in imposing an unduly harsh and excessive sentence because his

twenty-two to forty-four-year sentence—resulting from the imposition of

consecutive sentences—incarcerates him “for a significant period of his adult

life,” given he “had no prior criminal record for violence, was of a young age

of 24[,] and has strong family and community support.” Rodriguez’s Brief at

                                    - 18 -
J-S15042-22


27-28. An assertion that a sentence was excessive and that the trial court

failed to consider mitigating factors may present a substantial question. See

Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015); see

also Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014)

(stating that “an excessive sentence claim—in conjunction with an assertion

that the court failed to consider mitigating factors—raises a substantial

question”) (internal citation omitted).          We therefore grant Rodriguez

permission to appeal the discretionary aspects of his sentence and proceed to

review the issue on its merits.

      In reviewing Rodriguez’s discretionary sentencing claim, we are mindful

of the following principles:

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Garcia-Rivera, 983 A.2d 777, 780 (Pa. Super. 2009)

(internal citation omitted). Further, “where the sentencing court imposed a

standard-range sentence with the benefit of a pre-sentence [investigation]

report   [(“PSI”)],   we   will   not     consider   the   sentence   excessive.”

Commonwealth v. Corley, 31 A.3d 293, 298 (Pa. Super. 2011); see also

Moury, 992 A.2d at 171 (stating that “where a sentence is within the standard

range of the guidelines, Pennsylvania law views the sentence as appropriate


                                        - 19 -
J-S15042-22


under the Sentencing Code”). Under such circumstances, “we can assume the

sentencing court was aware of relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors.” Corley, 31 A.3d at 298 (internal citation omitted).

      Here, Rodriguez argues that the trial court erred in imposing an

unreasonable aggregate sentence by ordering the sentences for three of his

convictions to run consecutively. Rodriguez’s Brief at 29, 32. He maintains

that this was the “first time he was convicted of a crime of substantial

violence,” and that the court “clearly ignored that [Rodriguez] was otherwise

a peaceful citizen, a young man, and from a family offering great support.”

Id. at 32.

      The trial court considered Rodriguez’s issue and determined that it

lacked merit. The court explained:

            [T]his [c]ourt was concerned by [Rodriguez’s] past
      behavior, as well as his distinct and deliberate refusal to accept
      responsibility for his actions. As this [c]ourt explained during
      [Rodriguez’s] sentencing hearing, th[e c]ourt had great concern
      with [Rodriguez’s] failure to be rehabilitated or to conduct himself
      properly both while being placed at numerous juvenile facilities as
      a youth and more recently while awaiting trial on these charges.
      Further, contrary to [Rodriguez’s] assertion, one of his juvenile
      adjudications was for violence, namely, committing aggravated
      assault against a police officer. [See] N.T.[,] 8/23/2019, [at] 25-
      26.

             During his juvenile placement years, [Rodriguez] was picked
      up on a bench warrant and was AWOL from one of these
      programs.     Further, now as an adult offender, [Rodriguez]
      continues to conduct himself inappropriately while in custody. In
      the months before his trial, [Rodriguez] received numerous
      disciplinary infractions, including disturbing other inmates and

                                     - 20 -
J-S15042-22


     several . . . for fighting and threatening a prison employee with
     harm.

           [Rodriguez’s] contention that th[e c]ourt did not give
     enough weight to the mitigating circumstances surrounding his
     sentencing is misguided. Th[e c]ourt carefully considered the
     testimony provided by [Rodriguez’s] sister at his sentencing and
     understands that [Rodriguez] is a young man of twenty-four (24)
     and father to a toddler. However, these circumstances are
     unpersuasive when evaluating the nature of the crime committed
     by [Rodriguez], namely opening fire on a car in broad daylight
     during a summer day in a residential Philadelphia neighborhood.
     [Rodriguez] was captured on high-definition video firing bullets at
     a moving car and striking a 16-year-old boy in the neck.
     Fortunately for everyone involved, [neither] the boy nor the other
     occupants or people on the street were killed.

           Moreover, despite the video and the identification evidence
     establishing his guilt, [Rodriguez] refused to be remorseful or
     admit his role in the shooting. During his sentencing hearing,
     [Rodriguez, during allocution,] continued to refuse to accept full
     responsibility for conduct, stating that the reason he refused the
     Commonwealth’s [plea] offer was because[,] “That’s the
     guidelines. That’s not a deal.” [N.T., 8/23/19, at 22.]

           []As this [c]ourt stated at [Rodriguez’s] sentencing hearing,
     “I try to give people chances. I try to hope that people can
     change, but frankly, I’m very skeptical, Mr. Rodriguez, that you’re
     going to change.” Id. [at] 27. The sentence imposed by th[e
     c]ourt reflects the totality of the circumstances, including
     societ[y’s] need for protection, the rehabilitative needs of
     [Rodriguez], the nature of the crime, [Rodriguez’s] character, as
     well as [his] display of remorse, defiance, or indifference to his
     actions.

Trial Court Opinion, 7/12/21, at 24-26 (some brackets and citations to the

record omitted).

     Following our review, we discern no abuse of discretion by the trial court

at sentencing.     We observe that the trial court imposed the following

consecutive standard-range sentences: eleven to twenty-two years for

                                   - 21 -
J-S15042-22


attempted murder; six to twelve years for conspiracy to commit aggravated

assault; and five to ten years for persons not to possess a firearm. See, e.g.,

N.T., 8/23/19, at 8-9, 28-29. The aggregate sentence is thus twenty-two to

forty-four years of imprisonment. In fashioning this sentence, the trial court

noted it considered Rodriguez’s PSI, mental health report, and the sentencing

guidelines, in addition to Rodriguez’s witnesses and his allocution. See id. at

25. The court is thus presumed to have considered Rodriguez’s mitigating

information.   See Corley, 31 A.3d at 298.       Moreover, a standard-range

sentence, in addition to a PSI, militates against Rodriguez’s sentence being

excessive. See id; see also Commonwealth v. Hill, 210 A.3d 1104, 1117

(Pa. Super. 2019) (stating that “where a sentence is within the standard range

of the guidelines, Pennsylvania law views the sentence as appropriate under

the Sentencing Code”) (internal citation omitted). We further note that the

trial court considered Rodriguez’s mitigating evidence, but concluded, based

on his prior criminal history as a juvenile, as well as his conduct while

incarcerated pending trial, that a consecutive sentence best served

Rodriguez’s rehabilitative needs as well as society’s protection.         See

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009) (stating,

“The . . . court merely chose not to give the mitigating factors as much weight

as Appellant would have liked and decided that the facts did not warrant . . .

a sentence lower than the standard range. We cannot re-weigh the sentencing




                                    - 22 -
J-S15042-22


factors and impose our judgment [instead]”).5 We conclude the trial court did

not abuse its discretion in ordering Rodriguez to serve his sentences

consecutively.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2022

____________________________________________


5 Rodriguez cites to Commonwealth v. Simpson, 510 A.2d 760 (Pa. Super.
1986), wherein this Court found an aggregate sentence of thirty to sixty years
of incarceration—based on six robbery convictions, for each of which Simpson
received a consecutive sentence of five to ten years—excessive. See
Rodriguez’s Brief at 32-33. We find Simpson inapplicable. We first note that
in Simpson, the appellant brandished a gun during the robberies, but he did
not fire it, unlike Rodriguez, who fired his gun and hit someone. See 510 A.2d
at 763. Further, in Simpson, and unlike in the case sub judice, the appellant
had what this Court described as a “virtually nonviolent, unremarkable
background,” with no prior contact with the law apart from an aggravated
assault charge stemming from his being “jumped” by two people. See id. at
762-63. Before the robberies for which Simpson was convicted, he had a
“relatively benign background and productive lifestyle.” See id. at 763. We
also observed in Simpson that “[i]t is clear that the court focused on the
nature of the crimes rather than the totality of the requirements mandated by
. . . the Sentencing Code . . ..” Id. at 762. Here, however, unlike in Simpson,
and as this Court has noted in other cases post-Simpson, “In Simpson, th[e]
past indicated that the defendant was amenable to rehabilitation. [Here, o]n
the other hand, Appellant’s past demonstrates that he is not amenable to
rehabilitation.” Commonwealth v. Bonner, 135 A.3d 592, 604 (Pa. Super.
2016).

                                          - 23 -